DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheetz et al (2006/0247584) in view of Hall et al (2010/0204765) and further in view of Yankelevitz et al (WO 2006/101993) and still further in view of Walker et al (2005/0154303).
Regarding claims 1 and 2, Sheetz et al disclose an identification system, comprising: an access port (access port 10 – [0010];[0045]); a catheter coupled to the access port (catheter – [0042]; [0045]); the catheter and the access port are subcutaneously implanted in a patient (abstract); and an external detection device, including: an ultrasound transducer designed to produce an ultrasound signal for impingement and to detect an ultrasound signal reflection; and a display designed to depict information derived from the ultrasound signal reflection regarding an attribute of the access port (identifiable feature perceived via ultrasound imaging - [0043]), but fail to explicitly disclose the catheter including a plurality of markers positioned along a longitudinal length of the catheter, wherein the plurality of markers are: (i) arranged in a barcode format designed to provide information relating to an attribute of the access port; and (ii) detectable via ultrasound when the catheter and the access port are subcutaneously implanted in a patient. 
However, Hall et al teach in the same medical field of endeavor, the catheter including a plurality of markers positioned along a longitudinal length of the catheter, wherein the plurality of markers are: (i) provide information relating to an attribute of the access port; and (ii) detectable via ultrasound when the catheter and the access port are subcutaneously implanted in a patient (catheter can include markings to assist either visually or under image guidance including ultrasound – [0108]). 

However, Yankelevitz et al teach in the same medical field of endeavor, the plurality of markers are arranged in a barcode format are non-uniformly spaced (marker 32 may be applied to a catheter tip readily recognizable by pattern recognition – p.12, ll.3-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the catheter including a plurality of markers coupled to the access port of Sheetz et al as modified by Hall et al with the plurality of markers arranged in a barcode format which is non-uniform as it would provide a uniquely identifiable visualization in a well-known barcode configuration to provide position data of the catheter relative to the entry point as set forth in Yankelevitz et al (p.12, ll.7-11).  Sheetz et al as modified by Hall et al and Yankelevitz et al fail to explicitly disclose a self-contained handheld external detection device.
However, Walker et al teach in the same medical field of endeavor, a self-contained handheld external detection device (10), including: an ultrasound transducer (60 – [0027]) designed to produce ultrasound signals for impingement on the catheter; and detect ultrasound signal reflection by the catheter; and a display (20 – [0027]) designed to depict the information regarding the art least one attribute of the access portion ([0037];[0038]; figs.3A-3C).

Regarding claim 3, Sheetz et al disclose wherein the access port comprises a set of port markers arranged in a predetermined spaced apart relationship (protrusions 70 or 80 – [0059]), and wherein the ultrasound transducer is designed to produce an ultrasound signal for impingement on the set of port markers and to detect an ultrasound signal reflection by the set of port markers (protrusions or the like comprise a feature for identifying an access port - [0059]; feature identified using ultrasound - [0043]).
Regarding claim 4, Sheetz et al disclose wherein the set of port markers includes a body port marker positioned on a body of the access port (protrusions 70 or 80 on body of access port – figs.5 and 8).
Regarding claim 5, Sheetz et al disclose wherein the body port marker is designed to indicate an implanted location of the access port (access port being identifiable after implantation – [0057]; claim 9).
Regarding claim 6, Sheetz et al disclose wherein the set of port markers are designed to assist in determining an orientation of the access port (claim 5 – wherein the claim does not limit how the port marker “assists” in determining and the claim does not actively disclose determining an orientation).

Regarding claim 8, Sheetz et al disclose wherein the display projects a representative image of the relative spacing of the set of port markers to indicate to an observer that the access port is properly positioned (claim 9).
Regarding claim 10, Sheetz et al disclose wherein the attribute of the access port includes structure to withstand power injection of a fluid (access port being power injectable [0040];[0042]).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheetz et al (2006/0247584) in view of Hall et al (2010/0204765) and further in view of Yankelevitz et al (WO 2006/101993) and still further in view of Walker et al (2005/0154303) as applied to claim 8 above, and further in view of Evans et al (2009/0156928).
Regarding claim 9, Sheetz et al as modified by Hall et al, Yankelevitz et al and Walker et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the detection device compares the relative spacing of the set of port markers to determine whether an orientation of the access port is substantially parallel to a skin surface of the patient or whether the orientation of the access port is oblique to the skin surface of the patient.
However, Evans et al teach in the same medical field of endeavor, wherein the detection device compares the relative spacing of the set of port markers to determine whether an orientation of the access port is substantially parallel to a skin surface of the patient or whether the orientation of the access port is oblique to the skin surface of the patient (the pattern can 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the port markers of the port and detection device as set forth in Sheetz et al as modified by Hall et al, Yankelevitz et al and Walker et al with determining the orientation and whether the access port is substantially parallel to the skin or oblique to the skin surface as set forth in Evans et al as it would provide visual confirmation that the port is properly positioned for use in the patient as set forth in Evans et al ([0064]).
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.
Applicant states Examiner has not resolved the basic factual inquiries, nor provided a valid rationale why a person of ordinary skill in the art would predictably arrive at the claimed invention.  Therefore, independent claim 1 is patentable over the asserted combination of prior art.
Applicant states the fact finding is deficient because the markings to assist in determination insertion depth cannot be interpreted as providing information relating to an attribute of the access port.  There is no access port as defined by the Instant Specification shown or described in Hall.  Although the term “access port” is used, it is intended for an instrument shown in Fig. 2A, which is much different from the device of the claimed invention.  Even assuming arguendo, there is no hint or suggestion that the insertion depth indicators of 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., access port as defined by the Instant Specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 discloses a generic access port coupled to a catheter and detectable when the catheter and access port are subcutaneously implanted in a patient.  Examiner suggests amending the claims to include any additional limitations with respect to the structure of the access port which Applicant is relying on which are present in the written description but not disclosed in the claims.  
Examiner relies on Sheetz et al to disclose an access port (10) and Sheetz et al disclose wherein the catheter and access port are subcutaneously implanted in a patient (abstract).  Hall et al is relied upon to disclose “markers are arranged designed to” provide information relating to an attribute of the access port and detectable via ultrasound when the catheter and the access port are subcutaneously implanted in a patient.  Hall et al disclose an access port (60) ([0101]) and the access port is engaged in the muscle ([0178]).  The Prior art of Sheetz et al as modified by Hall et al disclose the “access port” as defined by the claim.  Any additional limitations which are only set forth in the specification have not read into the claim.
Examiner’s position is the claim as written is only concerned with providing “information” related to an attribute of the access port.  The claim does not define the   
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sheetz et al discloses at least one identifiable feature of the access port perceived via ultrasound imaging ([0043]) subsequent to subcutaneous implantation ([0008]) as well as a catheter (the outlet of the access port may communicate with a catheter [0003]).  Hall et al further is in the same medical field of endeavor and relates to an access port having a catheter placed through an opening of the access port. Hall et al discloses providing a plurality .
Applicant states there is nothing in Yankelevitz that indicates the barcode markings indicate anything other than the location of the tip so that the catheter location can be confirmed.  This does not rise to the level of disclosure to properly provide support for the claimed plurality of markers arranged in a barcode format designed to provide information relating to an attribute of the access port.
Examiner’s position is Yankelevitz is not relied upon to disclose providing information relating to an attribute of the access port.  Yankelevitz is relied upon to disclose the plurality of markers are arranged in a barcode format are non-uniformly spaced (marker 32 may be applied to a catheter tip readily recognizable by pattern recognition and may be similar to a bar code – p.12, ll.3-10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of markers of Sheetz et al as modified by Hall et al with a marker configuration in a barcode format of Yankelevitz as it would provide a well-known marker configuration to provide position data of the catheter relative to the entry point.  
Examiner notes the entry point of a catheter is inherently known as a user must insert the catheter and Yankelevitz discloses locating the catheter using the barcode format of markings.  If the entry point is known and the current location is known, then the position of the catheter relative to the entry point is known.  Further, Yankelevitz states “it is useful to identify devices such as catheters and the like to locate the tip relative to a preferred location” (p.13, ll.12-13). 
Examiner further notes that a simple substitution of one known element (catheter markings) for another (catheter markers arranged in a barcode format) to obtain predictable results (visible to ultrasound) does not provide a patentable distinction.
Examiner suggests amending the claim to disclose the type of “information” and the type of “attribute” of the access port.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793